DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered and are persuasive. However, new grounds of rejection are set forth below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al.1 and further in view of Yamada et al.2 (hereinafter “D2”).
With regard to claim 1, Yamada et al. teach fluorescence image analyzer for analyzing a fluorescence image of a cell contained in a sample (see fig. 1, ¶ 31), the fluorescence image analyzer comprising: a light source configured to apply light to the sample (see ¶ 35); an imaging unit configured to capture a fluorescence image of the cell by which fluorescence is generated by applying the light (see ¶ 39: imaging unit); and a processing unit programmed to process the captured fluorescence image, wherein the processing unit is programmed to: obtain a bright point pattern of fluorescence in the captured fluorescence image (see ¶¶ 42, 47, 51-52: processing unit to obtain bright point pattern); select at least one bright point pattern, from among a plurality of bright point patterns that include one or more positive patterns and are associated with at least one of a measurement item or a labeling reagent (see abstract, ¶ 42: selecting reference pattern); and determine what positive pattern, among the selected at least one bright point pattern, corresponds to the obtained bright point pattern, based on the obtained bright point pattern and the selected at least one bright point pattern (see ¶¶ 44, 78: comparison with selected reference patterns).
Yamada et al. fail to explicitly teach further comprising a display unit, wherein the processing unit causes the display unit to display a determination result regarding a positive pattern for which an abnormal cell count or a proportion of the abnormal cell in the sample is greatest, in a display manner different from that for a determination result regarding another positive pattern, however D2 teach the missing feature. See ¶ 106: counting the number of cells of each type and color coding. One skilled in the art before the effective filing date would have found it obvious to incorporate known teachings of color coding a display of cells according to type or count into the configuration of Yamada et al. yielding predictable and enhanced visualization. The motivation would have been to enhance the visualization and evaluation of medical diagnosis by  clearly identifying by color or by displaying in a different manner the different cell types or count. 

With regard to claim 2, Yamada et al. teach wherein the plurality of bright point patterns that are associated with the at least one of the measurement item or the labeling reagent further include a negative pattern (see ¶ 70: reference pattern includes at least one negative pattern, ¶ 78: reference pattern corresponding to a measurement item) , and the processing unit determines whether the obtained bright point pattern corresponds to the negative pattern included in the selected at least one bright point pattern, based on the obtained bright point pattern and the selected at least one bright point pattern (see ¶¶ 44, 70, 78: comparison with reference patterns).
With regard to claim 3, Yamada et al teach further comprising a display unit, wherein the processing unit causes the display unit to display a specifying screen that allows, after the measurement item has been specified, the labeling reagent corresponding to the specified measurement item to be specified (see ¶ 78: display screen for selecting measurement item; ¶ 98: information associated with reagent).
With regard to claim 4, Yamada et al. teach wherein the processing unit changes the selected at least one bright point pattern (see abstract, ¶¶ 42, 78: selecting or changing the bright point pattern from a list).
With regard to claim 7, Yamada et al. teach further comprising a display unit, wherein the processing unit causes the display unit to display a determination result screen including a result of determining what positive pattern, among the selected at least one bright point pattern, corresponds to the obtained bright point pattern (see ¶¶ 80-81: displaying determination results).
With regard to claim 8, Yamada et al. teach further comprising a display unit, wherein the processing unit causes the display unit to display information of at least one of an abnormal cell count, a proportion of the abnormal cell, a normal cell count or a proportion of the normal cell in the sample (see ¶¶ 80-81, 86, 88: ratio or proportion of normal or abnormal cells).
With regard to claim 9, Yamada et al. teach further comprising a display unit, wherein the processing unit causes the display unit to display information of at least one of an abnormal cell count, a proportion of the abnormal cell, a normal cell count or a proportion of the normal cell in the sample, together with the fluorescence image of the cell included in the sample (see ¶¶ 80-81, 86, 88: option of displaying fluorescence image along with the determined results).
With regard to claim 10, Yamada et al. teach further comprising a display unit, wherein the processing unit causes the display unit to display a graph image indicating at least one of a proportion of abnormal cell or a proportion of normal cell in the sample, together with text information indicating at least one of the proportion of abnormal cell or the proportion of normal cell in the sample (see ¶¶ 80-81, 86, 88: displaying character information).
With regard to claims 12-15 and 18-20, see discussion of corresponding claims 1-4 and 7-9, respectively. 
	Claims 5-6 and 16-17 are allowed, pending updated interference search. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2018/0299382.
        2 US Publication No. 2010/0183216.